MORROW, Presiding Judge.
The offense is theft by bailee; penalty assessed at confinement in the penitentiary for ten years.
The prosecution is founded upon article 1429, P. C. 1925. See Summers v. State, 122 Tex. Cr. R. 179, 54 S.W.(2d) 508.
There are several counts in the indictment, which appears regular upon its face.
The evidence which was before the trial court is not brought up for review. There are no bills of exception.
Effect is given to the Indeterminate Sentence Law (Vernon’s Ann. C. C. P. art. 775) fixing the penalty at not less than two nor more than ten years.
Nothing has been perceived in the record which would require or warrant a reversal of the judgment. It is therefore affirmed.